      Case 2:19-cv-02251-KHV-TJJ Document 134 Filed 10/05/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


JORDAN HARDMAN,                                      )
                                                     )
               Plaintiffs,                           )
vs.                                                  )      Case No. 19-cv-2251
                                                     )
UNIFIED GOVERNMENT OF WYANDOTTE                      )
COUNTY/KANSAS CITY, KANSAS, et al,                   )
                                                     )
               Defendants.                           )


                                   ORDER OF DISMISSAL

       On this 5th day of October, 2020, based upon the Joint Stipulation for Dismissal of Claims

and for good cause shown, this Court hereby ORDERS that all claims in this action shall be

dismissed with prejudice with Plaintiff and Defendants to bear their own attorneys’ fees and costs.

       IT IS SO ORDERED.

Dated: October 5, 2020                                              s/ Kathryn H. Vratil
                                                                    KATHRYN H. VRATIL
                                                                    US DISTRICT JUDGE
